



EXHIBIT 10.47




AMENDMENT TO AMENDED AND RESTATED CONSULTING AGREEMENT




This AMENDMENT TO AMENDED AND RESTATED CONSULTING AGREEMENT (the “Amendment”) is
made and entered into this 25th day of October, 2017, and amends the Amended and
Restated Consulting Agreement by and between RESTAURANT BRANDS INTERNATIONAL
INC. ("RBI") and Marc Caira, dated March 31, 2015 (the “Agreement”). Capitalized
terms used but not defined in this Amendment shall have the meanings ascribed to
them in the Agreement.


RECITALS


WHEREAS, Consultant and the Company have entered into the Agreement; and


WHEREAS, Consultant and the Company desire to enter into this Amendment in order
to extend the term of the Agreement.


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


1.Extension. Section 2(a) of the Agreement, titled “Term,” is hereby amended to
extend the Termination Date from December 31, 2017 to December 31, 2018, subject
to earlier termination in accordance with Section 2(b) of the Agreement. All
references in this Amendment and the Agreement to the “Termination Date” shall
mean December 31, 2018. The remainder of Section 2 remains unchanged.


2.Services. Section 1 of Exhibit “A” to the Agreement is hereby amended to add
the following paragraph to the end of Section 1:


“In 2018, Consultant shall continue to provide assistance and deliverables, as
reasonably requested, to the Chief Executive Officer and the functional leader
within RBI or any of its Affiliates charged with responsibility for the general
business of Tim Hortons® restaurants and the global expansion thereof around the
world, including but not limited to the assessment of competitive, economic,
regulatory and other conditions necessary or desirable to determine the
suitability of expansion in those territories identified from time to time by
the Chief Executive Officer of RBI.” 


3.Fees. Section 2(a) of Exhibit “A” to the Agreement, titled “Fees,” is hereby
amended to provide that the fees payable to Consultant for Year 4 of the
Agreement (2018) will be US$100,000, payable in four (4) equal installments on
or before March 31, 2018, June 30, 2018, September 30, 2018 and December 31,
2018, respectively. Each installment payment shall be made by direct deposit
into a United States bank account designated by Consultant.


4.Miscellaneous. Except as set forth herein, all other terms and conditions of
the Agreement and all Exhibits thereto shall remain unchanged and in full force
and effect, and are hereby ratified and confirmed. This Amendment may be
executed in any number of counterparts each of which shall be an original and
all of which when taken to together shall constitute one (1) agreement.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


                                
RESTAURANT BRANDS INTERNATIONAL, INC.




By: /s/ Daniel Schwartz
                    
Print Name: Daniel Schwartz
Print Title: Chief Executive Officer








CONSULTANT:




/s/ Marc Caira
Marc Caira







